1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott A. Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     David Shein (SBN 230870)
4    david@donigerlawfirm.com
5
     603 Rose Avenue
     Venice, California 90291
6    Telephone: (310) 590-1820
7
     Attorneys for Plaintiff
8
                                        UNITED STATES DISTRICT COURT
9
                                       CENTRAL DISTRICT OF CALIFORNIA
10
     DESIGN COLLECTION, INC., a                                Case No.: 2:18−cv−06010-CBM-MRW
11                                                             Hon. Consuelo B. Marshall Presiding
     California Corporation,
12
                                                               [PROPOSED]
                                                               ///////////////////////// ORDER ON
     Plaintiff,
13                                                             STIPULATION TO DISMISS THE
                                                               ACTION WITH PREJUDICE
14   v.
15
                                                                               JS-6
     BELK STORES SERVICES, INC., et al,
16
     Defendants.
17

18
                                              [PROPOSED]
                                              /////////////////////// ORDER:
19
            FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
20
     ORDERED:
21
            1. This action is dismissed with prejudice; and,
22
            2. Each party is to bear its own costs and fees as incurred against one another.
23
            SO ORDERED.
24

25

26
                APRIL 19 2019
     Date: _____________,                              By:
                                                                HON. CONSUELO B. MARSHALL
27                                                              U.S. DISTRICT COURT JUDGE
28                                                       -1-

                   //////////////// ORDER ON STIPULATION TO DISMISS THE ACTION WITH PREJUDICE
                  [PROPOSED]
                  //////////////////
